 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 1 of 33 PageID# 495



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division



JAVIER TAPIA,
                    Plaintiff,

v.

MICHAEL RAO,
President of Virginia Commonwealth              Civil Action No. 3:18-cv-899
University, in His Official Capacity;
NOAH SIMBLIST, in His Official and Individual
Capacity; and SHAWN BRIXEY, in His Official
and Individual Capacity,

                    Defendants.




     MICHAEL RAO, NOAH SIMBLIST and SHAWN BRIXEY’S MEMORANDUM IN
           SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
    Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 2 of 33 PageID# 496



          Defendants, MICHAEL RAO, President of Virginia Commonwealth University, in his

official capacity (“Rao”), NOAH SIMBLIST, in his official and individual capacity (“Simblist”),

and SHAWN BRIXEY, in his official and individual capacity (“Brixey”) (collectively, “VCU

Defendants”), respectfully submit this memorandum in support of their motion for summary

judgment, based on claims of Eleventh Amendment Immunity and qualified immunity, among

other bases, for dismissal of the Complaint filed by Javier Tapia (“Plaintiff” or “Tapia”), pursuant

to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.

                                         PRELIMINARY STATEMENT

          Rao, Brixey and Simblist acknowledge that this Court is familiar with the background facts

of this case based on previous pleadings, including a recent round of briefs on Plaintiff’s Motion

for a Preliminary Injunction. The issues raised in the instant motion, however, are not based on

an exhaustive recounting of facts, but rather, are based on a set of narrow, yet material, undisputed

facts. These facts are sufficient to establish as a matter of law that the claims asserted against Rao,

Brixey and Simblist in their official capacities are not subject to the Ex parte Young exception. As

Rao, Brixey and Simblist are entitled to the sovereign immunity established by the Eleventh

Amendment to the U.S. Constitution, the claims asserted against them in their official capacities

should be dismissed.

          These facts further establish that Brixey and Simblist are entitled to qualified immunity on

the claims asserted against them in their individual capacities.1 Simblist – who played no role in

the decision to place Tapia on administrative leave – did not take any action that violated well-

established constitutional rights, under the First or Fourteenth Amendments. Also, Brixey was not

involved in the interaction in the Painting and Printmaking Department (“PAPR) on the morning



1
    No claims have been asserted against Rao in his individual capacity.
 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 3 of 33 PageID# 497



of October 25, 2018, the subsequent Inquiry conducted by VCU’s Equity and Access Services.

Nor did he send the October 26, 2018 email that allegedly identified Tapia as someone that

engaged in “racial profiling” and/or whom had “criminalized” a visiting professor in the PAPR

faculty. Further, Tapia cannot show that Brixey, by placing Tapia on a temporary, non-punitive,

paid administrative leave during which the restrictions were limited to work-related activates,

violated any of Tapia’s clearly established First or Fourteenth Amendment rights.

       These facts also establish that the administrative leave described in the Complaint was

lifted over four months ago (more than two months before this Court’s Initial Pretrial Conference)

and Tapia was restored to all the rights and privileges of a tenured professor at VCU, all of which

Tapia conceded at his deposition. They show further that prior to the filing of the Complaint, Tapia

did not request a “name-clearing” hearing, nor did he object to or seek to provide any information

or documentation to refute the conclusions set forth in Brixey’s letter dated February 15, 2019 or

in response to written findings produced at the conclusion of the EAS Inquiry. Finally, these facts

show that Tapia was not terminated, demoted, or otherwise subjected to the kind of deprivation

that would establish the basis for the due process claims set forth in Count III.

       For these and the reasons set forth in more detail below, Rao, Brixey and Simblist

respectfully move for summary judgment and request that this Court dismiss the Complaint.

Further, because this motion presents issues of sovereign immunity and qualified immunity, which

are jurisdictional bars to proceeding, Rao, Brixey and Simblist request that this Court stay any

further proceedings until these matters can be addressed.

I.     STATEMENT OF UNCONTESTED MATERIAL FACTS

       A.      FACTS RELEVANT TO THE RELIEF SOUGHT IN COMPLAINT

       1.       In the Complaint filed by Tapia in this matter on December 28, 2018, under the
    Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 4 of 33 PageID# 498



section that reads “Relief Sought,” Tapia requests declaratory and injunctive relief, temporary and

permanent, against all Defendants sued in their official capacity (and thus, effectively, against

VCU itself), requiring VCU to [1] immediately lift the ban, [2] fully restore Tapia to all “the rights

and privileges of a tenured professor at VCU.”

        2.      The administrate leave or “ban,” as that term is referred to in the Complaint, has

been lifted.2

        3.      Tapia has been fully restored all “the rights and privileges of a tenured professor at

VCU.” 3

        4.      Tapia is listed on the current roster to teach at the PAPR when classes at VCU

resume in Fall 2019.4

        5.      Prior to the filing of the Complaint, Tapia did not request a “name-clearing”

hearing.5

        6.      Tapia is not aware of any fact that would show that Simblist, Rao or Brixey are

currently violating his rights or are about to do anything that would violate his rights. 6

        B.      BACKGROUND FACTS

        7.      On October 25, 2018 at 9:00 a.m., Caitlin Cherry (“Cherry”) posted to a closed

group of friends on her Facebook page. This closed group did not include any VCU students or

faculty; it did include, however, Elizabeth Axtman (“Axtman”), a personal friend of Cherry that

has no affiliation with VCU. That post stated, in part:

                at about 8:30 am Im sitting in the VCU adjunct faculty lounge/seminar room with
                my laptop . . . An older white gentleman comes in and looks confused all of a

2
  Tapia Deposition II, pages 7-8.
3
  Tapia Deposition II, page 8.
4
  Tapia Deposition, page 139.
5
  Tapia Deposition, page 193-94.
6
  Tapia Deposition, page 249-51.
    Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 5 of 33 PageID# 499



                sudden, and I say hello and he leaves. Less than 5 minutes later security comes into
                the office to ask for my ID asking if I’m faculty. I’M IN MY OWN CLASSROOM.
                . . . I am sitting here fuming because of I’ve felt this a million times but never seen
                it so egregiously on display by another faculty member of my own damn
                department. I know his name. And he should be ashamed and shamed.”7

        8.      Axtman, who is known on Instagram as “Bad News Women” or

“@badnewswomen,” used the information from Cherry’s private Facebook posting and created a

“Baddie Alert” for her public Instagram page, which according to Tapia “set off the social media

wildfire.”8 That post, which can still be found on the Bad New Women Instagram page, states:

                Baddie Alert

                So, old timer white professor #JavierTapia, called security on the hilarious, brilliant
                artist and professor Caitlin Cherry . . . Because she did nothing more than be black
                and young in his vicinity. If you feel inclined and I hope you do writing VCU about
                this incident here’s the email addy equity@vcu.edu. Or maybe you prefer a more
                direct correspondence you can reach dialacop at jtapia@vcu.edu. Baddies do your
                thang . . . . . . #VCU.

        9.      As acknowledged by Tapia, this story post went viral on the morning of October

26, 2018, having caught the attention of, among others, Rebecca Solnit (“Solnit”), a national

author, human rights activist, and contributing editor at Harper’s Magazine.

        10.     In the meantime, Cherry sent an email to Simblist and equity@vcu.edu, the general

email for Equity and Access Services, on October 25, 2018 at 10:06 a.m.9 Cherry stated in that

email, “I want to inform you about an incident this morning that I’m also planning to relay to HR.”

Cherry went on to state, among other things, that:

                While the incident seems minor it rather upset me because of its undertones. It’s a
                feeling I’m unfortunately familiar with, but have never seen it play out so

7
  A copy of Cherry’s private Facebook post is attached as Exhibit 1; see also Tapia’s written statement to
the EAS, which includes the Bad News Women post, attached as Exhibit 2.
8
  See Exhibit 2. Tapia’s written statement, which includes his assertion that the Bad News Woman post
“set off the social media wildfire,” recounts further how between October 25, 2018 and October 29, 2018
he had “been pilloried on social media, received threating emails, lost both of my graduate student TAs,
and seen attendance in my classes drop by 60 percent.”
9
  A copy of Cherry’s email to Simblist dated October 25, 2018 attached as Exhibit 3.
 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 6 of 33 PageID# 500



                formally/aggressively with someone within the same department. . . . I am quite
                offended I’m usually not one to report such things, but it would just like to feel
                comfortable in the limited spaces I have access to around here.

        11.     On the following day, on October 26, 2018 at 3:10 p.m., Simblist forwarded

Cherry’s email to five VCU administrators, explaining, “in his opinion,” what he understood to

have happened on the previous morning.10 Simblist’s email was not sent to any other office, shared

with any other PAPR faculty, PAPR student, VCU student, third party, or posted on any website,

public or private.11

        12.     Two days later, on October 28, 2018, Simblist sent an open letter to PAPR students,

faculty and staff, confirming generally – but without using names -- that there had been an incident

where a “senior faculty member encountered an adjunct visiting professor in Room 313 – a room

typically used as an adjunct co-working space and seminar room. They did not talk to the adjunct

but contacted FAB Security. Security asked for their VCU ID, determined that they were a faculty

member, and left.” Simblist stated further that the appropriate offices have been contacted that the

complaint is being taken seriously.12 Tapia testified that he has no evidence that Brixey played a

role or approved the text of that letter.13 He also testified that this letter was fairly correct and that

additional facts could have been included.14

        13.     On Monday, October 29, 2018, EAS opened an Inquiry and Administrative

Review, the purpose of which was to consider whether Tapia’s initiation of a security check on

Cherry on the previous Thursday constituted a violation of VCU’s Preventing and Responding to




10
   A copy of Simblist’s email dated October 26, 2018 is attached as Exhibit 4.
11
   Simblist Declaration, paragraph 7; Tapia Deposition, page 136-37.
12
   Simblist Declaration, at paragraph 8.
13
   Tapia Deposition, page 186.
14
   Tapia Deposition, page 245-247
 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 7 of 33 PageID# 501



Discrimination Policy.15

       14.     EAS concluded its administrative review and on November 14, 2018 met with

Tapia and his attorney, Tim Schulte, to summarize the results of its Inquiry. EAS also provided

Tapia a written report reflecting the results of its Inquiry in its letter dated November 16, 2018.16

In that letter, the EAS confirmed to Tapia that the evidence it had collected – taken in the light

most favorable to Cherry – did not demonstrate that Tapia had initiated the security check based

on Cherry’s race and/or color and did not establish that Tapia had violated the Preventing and

Responding to Discrimination Policy. It stated, however, that EAS was recommending that the

Office of the Provost and other university offices be consulted “to determine whether the Findings

of Fact in this matter indicate a potential violation of other university policies or codes of

conduct.”17

       15.     On the evening of November 19, 2018, Brixey notified Tapia by letter that he was

placing Tapia on paid, non-punitive leave. In addition to setting forth the terms of the

administrative leave, that letter invites Tapia to contact Brixey if Tapia had any questions about

the leave.18

       16.     Simblist played no role in the decision to place Tapia on administrative leave, nor

was he involved in or consulted on the terms of that leave.19

       17.     On the following day, Tapia, through his attorney Schulte, reached out by phone to

VCU counsel Jacob Belue (“Belue”), who was also present for the November 16, 2018 meeting at


15
   Complaint, paragraph 21; see also EAS Inquiry Letter regarding Case #20181019, dated November 16,
2018, attached to the Complaint as Exhibit 2.
16
   See EAS Inquiry Letter regarding Case #20181019, attached to the Complaint as Exhibit 2.
17
   The EAS report of its findings and recommendations, dated Nov. 16, 2018, attached to the Complaint
as Exhibit 2.
18
   Brixey Declaration, at Exhibit A (Letter of November 19, 2018).
19
   Brixey Declaration II, paragraph 3.
 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 8 of 33 PageID# 502



EAS. When Belue responded to that call, Schulte asked for a “clarification” of the administrative

leave letter and said, among other things, the letter appeared to restrict Tapia from all contact with

anyone affiliated with VCU suggesting that Tapia would not be able to have Thanksgiving dinner

with VCU colleagues.20

       18.     In response to Schulte’s request for a clarification, Belue stated that the

administrative leave restriction only related to work-related contact with VCU faculty, staff or

students and the leave did not prohibit social interactions or having non-worked related contact

with anyone affiliated with VCU.21

       19.     During that call, Belue also explained the need and basis for this leave, reminding

Schulte that EAS had concluded that Tapia had provided information to EAS that was at best not

credible and that his failure to know the identity of someone in his own department or introduce

himself to Cherry on October 25, 2018 instead of initiating a security check had caused a

significant disruption in the PAPR. Belue also confirmed that other individuals were coming

forward with additional incidents or claims of bias or discrimination involving Tapia. Belue told

Schulte that it was for all of these reasons, which VCU had an obligation to review, and because

VCU had an interest in bringing stability to an escalating situation and keeping Tapia and VCU

from experiencing further disruption, that Tapia had been placed on the administrative leave.22

       20.     Schulte accepted this clarification but said he would need some form of written

confirmation. Belue said he would speak with Brixey and get back to Schulte shortly.23

       21.     Schulte thereafter confirmed, via email dated November 20, 2018 at 3:30 p.m, that


20
   Schulte’s exchange with Belue, attached to Belue’s Declaration, at Exhibit A (Emails dated November
20, 2018).
21
   Id.
22
   Belue Declaration, paragraph 5.
23
   Belue Declaration, paragraph 6.
 Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 9 of 33 PageID# 503



he needed written confirmation of the clarification and threatened to file a Motion for a Restraining

Order if he did not get this confirmation within the hour.24

        22.     At 3:42 p.m., after speaking with Brixey, Belue provided written confirmation of

his discussions with Schulte, confirming that he had spoken with the Dean and that per their

previous discussion, the letter should only be read to curtail work related activity. Belue wrote

that he would be happy to discuss the matter further if Schulte still had any questions.25

        23.     Tapia, through Schulte or directly, did not seek further clarification on the

information that Belue had provided, nor did Tapia file a Motion for a Restraining Order following

the expiration of the November 20, 2018, 4:30 p.m. deadline set forth in Schulte’s email. Schulte

did, however, ask for and receive further guidance and/or clarifications on how Tapia should

respond if a VCU student sends him an email or voicemail, which Belue promptly provided.26

        24.     Over the next several weeks, Schulte called and emailed Belue asking how Tapia

should respond to various issues or matters within the context of the administrative leave. Each

time Belue provided the guidance requested, which Schulte accepted without dispute or question.27

        25.     Tapia filed his Complaint in this action on December 28, 2018, and, in response to

the omission from the Complaint of any reference to the verbal and written clarifications made on

November 20, 2018, Brixey sent Tapia a letter dated January 3, 2019, reminding Tapia that VCU

had clarified the terms of his administrative leave on November 20, 2018 were applicable only to

work and work-related contact, explaining the reason Tapia had been placed on administrative

leave, and again inviting Tapia to contact him should he have any questions or concerns about the



24
   Belue Declaration, paragraph 7.
25
   Belue Declaration, paragraph 8.
26
   Belue Declaration, paragraph 9.
27
   Belue Declaration, paragraph 10.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 10 of 33 PageID# 504



scope of his administrative leave.28

        26.     Tapia did not respond to that letter, nor did he otherwise dispute that the terms of

his leave had been clarified on November 20, 2018.29

        27.     On February 15, 2019, Brixey sent Tapia a letter informing him that VCU had

completed its review of the issues that triggered the need for the administrative leave and that,

effective immediately, VCU was “lifting the administrative leave, including any ancillary

restrictions related to your leave.” That letter states, among other things, that if Tapia wanted to

respond to any point raised in the letter, he had ten days to schedule a meeting, send an email, or

send any documentation that he wanted Brixey to consider, and that Brixey would consider any

response Tapia provided in determining whether the letter should be revised.30

        28.     Tapia did not dispute, request a meeting, object to or offer any documentation to

rebut any of the issues raised in Brixey’s February 15, 2019 letter within the stated ten day period.31

        29.     At no time since October 25, 2018 has Tapia requested any “name-clearing”

hearing, nor has any such hearing been denied to Tapia.32

        30.     Tapia has not submitted any dispute or claim pursuant to the Faculty Mediation and

Grievance Policy, nor has he attempted to seek clarification on or dispute the terms or

implementation of the administrative leave, except to the extent described herein, pursuant to

VCU’s Code of Conduct.33

        31.     VCU’s policies on tenure do not prohibit or require a hearing prior to a tenured


28
   Brixey Declaration, at Exhibit B (Letter dated January 3, 2019).
29
   Brixey Declaration, at paragraph 5.
30
   Brixey Declaration, at paragraphs 6-7 and at Exhibit C (Letter dated February 15, 2019).
31
   Id. Brixey Declaration, at paragraphs 6-7 and at Exhibit C (Letter dated February 15, 2019).
32
   Brixey Declaration II, paragraph 1.
33
   Brixey Declaration II, paragraph 2; see Faculty Mediation and Grievance Policy, attached as Exhibit 4;
VCU’s Code of Conduct, attached as Exhibit 5.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 11 of 33 PageID# 505



employee being placed on paid administrative leave.34

          32.     Brixey played no role in drafting Simblist’s email dated October 26, 2018.35

II.       ARGUMENT

          A.      SUMMARY JUDGMENT STANDARDS

          Summary judgment is appropriate where, as here, the record shows that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party

moving for summary judgment must show “that there is an absence of evidence to support the

nonmoving party’s case.” Celotex, 477 U.S. at 325.

          B.      THE OFFICIAL CAPACITY CLAIMS SET FORTH IN COUNTS I, II, AND III ARE BARRED
                  BY THE ELEVENTH AMENDMENT

          The official capacity claims Tapia has asserted against Rao, Brixey and Simblist, each of

whom are employees of VCU, are fundamentally barred by sovereign immunity under the

Eleventh Amendment. Armstrong v. James Madison Univ., No. 5:16-cv-00053, 2017 U.S. Dist.

LEXIS 25014, at *12 (W.D. Va. Feb. 23, 2017). Under well-settled law, VCU is an agency of the

Commonwealth of Virginia, see Va. Code § 23.1-100 (identifying VCU as a “public institution of

higher education”), and any claim brought against a state agency or state officials acting in their

official capacities are considered as claims against the Commonwealth of Virginia itself. See

Herron v. Va. Commonwealth Univ., 366 F. Supp. 2d 355, 364 (E.D. Va. 2004) (“The [Eleventh

Amendment] immunity also extends to [a VCU employee] in his official capacity because the

claim against him is still considered an action against the state.”); Demuren v. Old Dominion Univ.,

33 F. Supp. 2d 469, 475 (E.D. Va. 1999) (“[S]tate colleges and universities are agents of the state,



34
     Faculty Promotion and Tenure Policies and Procedures, attached as Exhibit 6.
35
     Brixey Declaration, paragraph 4; see Tapia Deposition, page 184-85.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 12 of 33 PageID# 506



and thus immune from suit under the Eleventh Amendment.”). This immunity has neither been

abrogated, nor waived, see Gordon v. James Madison Univ., No. 5:12cv00124, 2013 U.S. Dist.

LEXIS 73696, at *2 (W.D Va. May 24, 2013), can be raised at any time, see generally Herron,

366 F. 2d at 362 (finding that §§ 1981 and 1983 claims against VCU and a VCU employee sued

in his official capacity were barred by the Eleventh Amendment, and further acknowledging that

“the defense of sovereign immunity can be raised at any time”), and Rao, Brixey and Simblist have

each timely raised this defense in the Answer.

       In addition to providing immunity against claims for monetary relief, Eleventh Amendment

immunity affords full protection to states and state agencies from claims for injunctive and

declaratory relief. McCray v. Md. Dep't of Transp., 741 F.3d 480, 483 (4th Cir. 2014) (citing Bd.

of Trs. of the Univ. of Ala. v. Garrett, 531 U.S. 356, 363-64, 121 S. Ct. 955, 148 L. Ed. 2d 866

(2001)); Armstrong, 2017 U.S. Dist. LEXIS 25014, at *12. Officials sued in their official

capacities are likewise protected by this immunity, except that a court may issue prospective

injunctive relief against officers sued in their official capacity where it is necessary to prevent

ongoing violations of federal law.         Bland v. Roberts, 730 F.3d 368, 390 (4th Cir.

2013) (quoting McBurney v. Cuccinelli, 616 F.3d 393, 399 (4th Cir. 2010)). This narrow exception

to sovereign immunity, known as the Ex parte Young exception, is limited to those instances where

prospective injunctive relief is necessary to stop an ongoing violation of federal law. Debauche v.

Trani, 191 F.3d 499, 505 (4th Cir. 1999) (affirming the denial of declaratory and injunctive relief

against state officers sued in their official capacities); see Green v. Mansour, 474 U.S. 64, 68

(1985) (observing that “compensatory or deterrence interests are insufficient to overcome the

dictates of the Eleventh Amendment”).

       As the Fourth Circuit stated in Debauche v. Trani, a case (like here) brought against the
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 13 of 33 PageID# 507



president of VCU in his official capacity, “The Ex parte Young exception . . . applies only when

there is an ongoing violation of federal law that can be cured by prospective relief. It does not

apply when the alleged violation of federal law occurred entirely in the past.” DeBauche, 191 F.3d

at 505. Unsupported claims (or even fears) that a one-time past event might be repeated in the

future, such as when the plaintiff in DeBauche claimed that she had previously and “will be

excluded from future debates” by the president of VCU, do not fall within the Ex parte Young

exception, because “[m]ere conjecture is insufficient to transform a one-time event into a

continuing governmental practice or an ongoing violation.” DeBauche, 191 F.3d at 505. And as

the claims asserted against that VCU president in his official capacity in that case did “not fall

within the Ex parte Young exception,” the Fourth Circuit found “no reason not to apply to

traditional principles of Eleventh Amendment immunity to dismiss the claims against [the VCU

president] in his official capacity.” Id.

          Here, it is undisputed that the temporary administrative leave issued on the evening of

November 19, 2018 was lifted on February 15, 2019. To be sure, the letter to Tapia dated February

15, 2019 states specifically and unequivocally that, “[W]e are lifting your administrative leave,

including any ancillary restrictions related to your leave, such as access to campus resources.”36

Tapia has likewise conceded that the leave was lifted on February 15, 2019 and that he is now in

the same position that he was prior to being placed on administrative leave on November 19, 2018.

Tapia testified further that he is not aware of any current or ongoing violations of law and does not

have any facts or even a belief that there will be any in the future.

          As in DeBauche, the allegations Tapia makes in the Complaint concern violations of

federal law that allegedly occurred in the past and are subject to the immunities and protections of



36
     Brixey Declaration, at Exhibit C (Letter of February 15, 2019).
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 14 of 33 PageID# 508



the Eleventh Amendment. To the extent Tapia asserts that because VCU put Tapia on leave from

November 19, 2018 to February 15, 2019 – which apparently is the only time he has been placed

on leave during the past thirty years that Tapia has worked for VCU – it might do it again, this

would be the exact type of “[m]ere conjecture” that that the Fourth Circuit rejected in DeBauche.

Indeed, it is less than a “[m]ere conjecture,” given that Tapia has testified that he does not have

any facts or a belief that there will be a violation of his rights in the future.

        Rao, Brixey and Simblist are entitled to the protections of the Eleventh Amendment

immunities and the narrow exception established in Ex parte Young simply does not apply. The

claims asserted in Counts I, II and III against Rao, Brixey and Simblist in their official capacities

are barred by Eleventh Amendment and not subject to the exception of Ex parte Young. They

should be dismissed.

        C.      THE DUE PROCESS CLAIMS ASSERTED IN COUNT III FAIL AS A MATTER OF LAW.

                1.      TAPIA CANNOT ESTABLISH THAT HE WAS DEPRIVED OF A PROPERTY
                        INTEREST, AS TAPIA WAS PLACED ON PAID LEAVE, WAS NOT TERMINATED OR
                        DEMOTED, AND HAS BEEN RETURNED TO HIS PRIOR POSITION.

        The “first inquiry in every due process challenge is whether the plaintiff has been deprived

of a protected interest in ‘property’ or ‘liberty.’” American Mfr’s Mut’l Ins. Co. v. Sullivan, 526

U.S. 40, 59, (1999). Whether a deprivation of constitutional rights has occurred is not dependent

upon the subjective feelings or beliefs of a claimant. Rather, in order to properly maintain a due

process claim, a plaintiff must have been, in fact, deprived of a constitutionally protected liberty

or property interest. Tigrett v. Rector & Visitors of the Univ. of Va., 290 F.3d 620, 628 (4th Cir.

2002). Here, Tapia has presented three separate but distinctly different due process claims in

Count III – that he was deprived of a property interest without due process, that he was deprived

of a liberty interest without due process, and that he was subjected to a “stigma-plus” type
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 15 of 33 PageID# 509



deprivation without due process.

       As for the “property” interest based claim, Tapia fails to present facts showing that this

deprivation rises to a constitutional level, as a temporary administrative leave (particularly if paid

and if the person is returned to their normal position after the leave) does not constitute a

constitutional deprivation. See Jensen v. W. Carolina Univ., Case No. 2:11cv33, 2012 U.S. Dist.

LEXIS 182662 (W.D.N.C. 2012) (finding that the plaintiff’s paid administrative leave was neither

a violation of a constitutional due process right, nor a violation of a “clearly established right”);

Jenkins v. King George Cty. Pub. Schs, Civil Action No. 3:07CV072-HEH, 2007 U.S. Dist. LEXIS

25856, at *4-5 (E.D. Va. Apr. 6, 2007) (where employee was not discharged, actually or

constructively, neither a suspension nor demotion constitutes an actionable deprivation of a liberty

interest); see Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 544-45 (1985) (recognizing that

an employer can avoid the requirements imposed by the due process clause by suspending the

employee with pay); see also Bd. Of Regents v. Roth, 408 U.S. 564, 577 (1972) (Constitutionally

protected property interests not created by the Constitution; instead, they are defined by existing

rules that originate in an independent source such as state law); Carroll v. Town of Univ. Park,

CIVIL NO. Y-96-1626, 1997 U.S. Dist. LEXIS 22791, at *8 (D. Md. Aug. 11, 1997).

       A recent case from the Northern District of New York, Stamboly v. Bd of Educ. of Rome

City Sch. Dist., Case 6:17-CV-552, 2019 U.S. Dist. LEXIS 80936 (N.D.N.Y May 14, 2019), is

directly on point and worthy of review. In Stamboly, the plaintiff, the Athletic Director of the

Rome City School District with tenure, sued the District’s Superintendent for placing him on

administrative leave, with pay, until further notice, instructing him to not enter onto District

property “except with [the Superintendent’s] expressed [sic] permission . . . [and that his]

permission would not be withheld reasonably,” on September 16, 2016. Id. at * 3. The Athletic
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 16 of 33 PageID# 510



Director asserted that the Superintendent then filed criminal charges against him, resulting in his

arrest for felony-level trespass. Those charges were eventually dismissed and the Athletic Director

was reinstated to his position on February 14, 2017. Upon his return, the Athletic Director defamed

him and vilified him through numerous public statements and newspaper articles, causing him

extreme emotional distress and requiring treatment for Post-Traumatic Stress Disorder. The

Athletic Direct filed suit against the Superintend under § 1983 claiming that he suffered a

deprivation of his “property” interest without due process and a “stigma-plus” claim. The

Stamboly court granted summary judgment on both of those claims, finding that being placed on

this type of administrative leave does not, as a matter of law, support a deprivation of a property

interest. Id. at *7-8 (citing O’Connor v. Pierson, 426 F.3d 187, 199 (2d Cir. 2005) (noting that

“no court has held that an employee on fully paid leave has been deprived of a property right

merely by virtue of being relieved of his job duties”); Vosburgh v. Burnt Hills - Balston Lake Cent.

Sch. Dist., No. 1:18-CV-1003 (MAD/CFH), 2019 U.S. Dist. LEXIS 11656, 2019 WL 315054, *7

(N.D.N.Y. Jan. 24, 2019) (noting that “[c]ourts in this Circuit have universally held that the

suspension of an employee with pay does not deprive that employee of a legal right” “because

employees do not have a property right in doing their job” (citations omitted)). The court also

granted summary judgment on the “stigma-plus” claim, holding that as the Athletic Director had

been neither terminated nor suspended and he failed to establish the “plus” element necessary to

sustain the “stigma-plus” claim. Id. at *9-10.

       It is undisputed that Tapia was paid while on leave and has since been returned to his full

duties. Further, while Tapia is a tenured associate professor, tenure does not shield or entitle a

faculty member to be free from discipline or being placed on administrative leave with pay, with

or without notice. Finally, and despite the dramatic imagery woven into the Complaint, the letter
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 17 of 33 PageID# 511



dated November 19, 2018 does not state that Tapia was not allowed to be on VCU property; it

states only that Tapia was to get prior permission before doing so, a reasonable request in light of

the protests and disruptions that centered on Tapia at this time.

               2.      WHETHER OR NOT TAPIA SUFFERED A DEPRIVATION OF A “PROPERTY”
                       INTEREST, HE WAS OTHERWISE PROVIDED DUE PROCESS, BEFORE, DURING
                       AND AFTER THE TERM OF THE ADMINISTRATIVE LEAVE.

       Even if Tapia was able to establish the deprivation of a property interest, he was provided

all the process that the law requires. For example, despite claims that the administrative leave

came suddenly and without explanation, the undisputed facts are that Tapia was well-aware of the

disruption that was surrounding his presence at the PAPR immediately prior to November 19,

2018, which included but was not limited to both of his TA’s refusing to participate in his classes,

students boycotting his class, engaging in protests and sit-ins over his continued presence, among

other disruptions. Tapia was provided written notice that the EAS was recommending that further

review be undertaken of his actions, and moreover, once Tapia was placed on administrative leave,

Belue provided an exhaustive and detailed explanation of the basis and need to place Tapia on a

temporary, paid administrative leave. The November 19, 2018 letter, Belue’s email to Schulte,

and the January 3, 2019 letter all invite Tapia (or his attorney) to contact Brixey or VCU University

counsel should Tapia have any questions or concerns about the status of the administrative leave

or any employment-related matter. It is undisputed that between November 19, 2018 and

December 28, 2018, Tapia (through counsel) repeatedly sought out and received clarifying

information about such matters, which it is undisputed were on each occasion accepted by Tapia

and/or his counsel.

       In addition, according to VCU policy, if Tapia had any question or dispute about any

employee-related concern, he was invited to engage in the Dispute Resolution Procedure, which
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 18 of 33 PageID# 512



includes both an informal and formal process. If he was concerned that the administrative leave

was overbroad, pursuant to VCU’s Code of Conduct, Tapia also had multiple avenues for relief,

including contacting the Integrity and Compliance Office, the VCU Helpline, University Counsel,

the VCU Ombudsperson, or his supervisor or department manager.37 Further, it is without dispute

that at the conclusion of the administrative leave, Brixey recounted not just the need and basis for

the leave, but the conclusions VCU had reached while Tapia was on this leave.

         Further, Brixey also informed Tapia that should he wish to dispute the basis for the leave

or any of the other issues addressed in the February 15, 2018 letter, all he need do was make an

appointment to meet with Brixey, send Brixey any relevant documentation, or otherwise contact

Brixey within ten business days. However, Tapia chose to waive his right to dispute, question or

even discuss the issue. Finally, Tapia had – and at all times knew he had – the protections of tenure

and that if he were demoted or terminated, he would be entitled to further process, which is set

forth in detail in the attached polices. That did not happen. Therefore, at the very most, all Tapia

was entitled to was minimal process, such as a notice that he was being placed on paid

administrative, the opportunity to learn why, and the ability to call and ask for guidance or

clarification if there was any question or dispute about the terms of the administrative leave. See

Pavel v. Univ. of Or., No. 18-35287, 2019 U.S. App. LEXIS 15920, at *1-4 (9th Cir. May 29,

2019).

         As Judge Haynsworth explained in Thomas v. Ward, 529 F.2d 916 at 919 (4th Cir. 1975),

“due process is a flexible concept, the very nature of which negates any concept of inflexible

procedures universally applicable to every imaginable situation." Always the question is, as stated



37
  See Working at VCU Great Place HR Polices, Employee Relations (Including Dispute Resolution,
Employee Conduct, Disciplinary Procedures and Workforce Reduction) for University and Academic
Professionals; see also VCU’s Code of Conduct, page 5.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 19 of 33 PageID# 513



in Morrissey v. Brewer, 408 U.S. 471, at 481 (1972), that “once it is determined that due process

applies, the question remains what process is due.” This is so because, as the court adds, “not all

situations calling for procedural safeguards call for the same kind of procedure.” There are many

situations where but minimal due process rights, limited at most to notice and right to be heard,

are required. Clark v. Whiting, 607 F.2d 634, 643 (4th Cir. 1979). And while a “tenured public

employee” facing an adverse action like termination or demotion is entitled to minimum due

process, such as “oral or written notice of the charges against him, an explanation of the employer’s

evidence, and opportunity to present his side of the story” either before or after the deprivation,

see Cleveland, 470 U.S. at 546, where, as here, the alleged deprivation was far less and only

temporary, there can be no dispute that the process that was afforded was appropriate and met the

minimum requirements required by law.

       For all of these reasons, to the extent the due process claim set forth under Count III is

based on the theory that Tapia was deprived of a property interest, that claim is without merit and

should dismissed.

               3.      TAPIA CANNOT ESTABLISH THAT HE WAS DEPRIVED OF A SEPARATE
                       “LIBERTY” INTEREST AND WAS OTHERWISE PROVIDED ALL DUE PROCESS
                       WITH REGARD TO THIS ALLEGED DEPRIVATION.

       Nor can Tapia establish that he was deprived of a “liberty” interest in support of his due

process claim. Notably, Tapia does not set forth or explain exactly what “liberty” interest he is

asserting the deprivation of in Count III – this claim is only mentioned in three paragraphs in the

Complaint, paragraphs 65, 66 and 67. Even then, Tapia only states is that “because the ban on

Tapia manifestly implicates rights he possesses under the First Amendment, it was incumbent on

VCU not to undertake any action encroaching on those rights without first according Tapia due

process of law.” As Tapia fails to adequately plead or explain how he was deprived of a “liberty”
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 20 of 33 PageID# 514



interest with regard to his due process claim, for this reason alone this part of the due process claim

should be dismissed.

        Alternatively, and to the extent this “liberty” interest is not simply repetitive of the

“property” interest or “stigma-plus” claim, the restrictions that were allegedly placed on Tapia

were reasonable and do not rise to the level of a constitutional deprivation.

        Even if Tapia were able to establish an independent “liberty” interest deprivation, as

discussed in Section C.2 above, Tapia received due process with regard to this alleged deprivation.

Having failed to either set forth the basis for this claim or establish that he suffered the deprivation

of a separate “liberty” interest, and as Tapia received sufficient due process with regard to this

alleged deprivation, to the extent Tapia’s due process claim rests on the allegation that he was

deprived of a “liberty” interest that claim is without merit and should be dismissed.

                4.      A “NAME-CLEARING” HEARING IS THE ONLY REMEDY FOR A “STIGMA-PLUS”
                        CLAIM, AND WHERE NO “NAME-CLEARING” HEARING HAS BEEN REQUESTED,
                        THAT CLAIM MUST BE DISMISSED.

        As an initial matter, a plaintiff cannot prosecute a “stigma-plus” claim if he does not first

request a “name-clearing” hearing and then be denied that request. The request for a “name-

clearing” hearing must be clear and sufficient, such that it sufficiently appraises the defendant of

a desire for such a hearing. Where no such request is made, the due process claim is subject to

summary judgment. Moore v. City of Cleveland, No. 1:18-CV-1849, 2019 U.S. Dist. LEXIS

85401, at *9 (N.D. Ohio May 21, 2019); see Rosenstein v. City of Dallas, 876 F.2d 392, 395 (5th

Cir. 1988) (stating that “the process due . . . an individual [whose reputation has been damaged] is

merely a hearing providing a public forum or opportunity to clear one’s name, not actual review

of the decision to discharge the employee”) (citing Roth, 408 U.S. at 573 n.12).

        It is undisputed that Tapia did not request a “name-clearing” hearing prior to filing suit.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 21 of 33 PageID# 515



It is also undisputed that he did not request such a hearing after filing suit, nor does the

Complaint claim that a “name-clearing” hearing was requested or even that one be provided as a

form of relief. As a “name-clearing” hearing is the only relief available. Torrey v. New Jersey,

Civil Action No. 13-1192, 2014 U.S. Dist. LEXIS 31146, at *33-34 (D.N.J. Mar. 11, 2014). As

Tapia did not seek a “name-clearing” hearing, any due process claim that is based on a “stigma-

plus” claim, is subject to a summary dismissal.

                5.      EVEN IF HE HAD REQUESTED A “NAME-CLEARING” HEARING, TAPIA CANNOT
                        ESTABLISH A “STIGMA-PLUS” CLAIM

        Even if Tapia had requested and was denied a “name-clearing” hearing, this claim

otherwise fails as a matter of law. To establish a “stigma-plus” claim, a plaintiff asserting a

reputational “liberty” interest protected by the Fourteenth Amendment must show both (i) the

infliction by a state official of a “stigma” to plaintiff’s reputation and (ii) the deprivation of a legal

right or status. See Paul v. Davis, 424 U.S. 693, 710-11 (1976); see also Shirvinski v. U.S. Coast

Guard, 673 F.3d 308, 315 (4th Cir. 2012) (noting that the “stigma-plus” test is met if the plaintiff’s

“reputational injury was accompanied by a state action that ‘distinctly altered or extinguished’ his

legal status”). In addition, the plaintiff must allege: “(i) a stigmatizing statement (ii) made public

by the public university, (iii) in conjunction with his expulsion from the university, and (iv) that

the charge was false.” Rector & Visitors of George Mason Univ., 132 F. Supp. 3d 712, 723 (E.D.

Va. 2015) (citation omitted); see Sciolino v. City of Newport News, 480 F.3d 642, 646 (4th Cir.

2007). Finally, a “stigma-plus” claim requires that the same government official be responsible

for both the action depriving the plaintiff of a liberty interest (the plus), as well as the statement

harming the plaintiff’s reputation (the stigma). URI Student Senate v. Town of Narragansett, 631

F.3d 1, 10 (1st Cir. 2011) (“Where the stigma and the incremental harm — the “plus” factor —

derive from distinct sources, a party cannot make out a viable procedural due process claim”);
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 22 of 33 PageID# 516



Eberhard v. Cal. Highway Patrol, 73 F. Supp. 3d 1122, 1131 (N.D. Ca. 2014) (same); see also

Matsey v. Westmoreland Cty., 185 F. App’x 126, 133 (3d Cir. 2006) (“Matsey is not entitled to a

“name-clearing” hearing to correct false and stigmatizing information that was published or

disseminated by someone other than Appellees, such as through independent media investigation

or speculation, or because his attorney chose to speak with a reporter. Roth does not impose an

obligation on government employers to correct false information published or disseminated by

others.”); Deluca v. City of Hazleton, No. 3:15-CV-02475, 2019 U.S. Dist. LEXIS 93006, at *27

(M.D. Pa. June 4, 2019).

       While Tapia attempts to establish this claim by citing to Simblist’s email of October 26,

2018, this email was only sent to five VCU administrators and never viewed by the public. See,

e.g., Judge v. Shikellamy Sch. Dist., 135 F. Supp. 2d 284, 295 (M.D. Pa. 2015) (statements made

in a private letter were not alleged to be "made public as required to state a deprivation of a liberty

interest."); see also Velez v. Levy, 401 F.3d 75, 87 (2d Cir. 2005) “"The defamatory statement must

be sufficiently public to create or threaten a stigma; hence, a statement made only to the plaintiff,

and only in private, ordinarily does not implicate a liberty interest.”). Further, this statement is by

its own terms opinion and not capable of being proven false. See Hopkins v. Lapchick, No. 97-

1379, 1997 U.S. App. LEXIS 30507, at *4 (4th Cir. Nov. 7, 1997) (calling someone a “racist” is

not capable of a defamatory meaning because the phrase was simply an expression of the author’s

non-actionable opinion). Nor can Tapia establish a “stigma-plus” claim on the open letter that

Simblist sent on October 28, 2018, as that email, which did not refer to Tapia or Cherry by name,

merely stated that a complaint had been made by another teacher, that the matter was being

investigated, and that VCU was taking the matter seriously. This email cannot establish the basis

for a “stigma-plus” claim, as “[c]ourts have consistently held that statements announcing personnel
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 23 of 33 PageID# 517



decisions, even when leaked to the press, and even when a reader might infer something

unfavorable about the employee, are not actionable.” Wiese v. Kelley, Case No. 08-cv-6348, 2009

U.S. Dist. LEXIS 82307, at *4 (S.D.N.Y. Sept. 10, 2009) (collecting authority). In addition, “true

public statements that a party is under investigation” are not stigmatizing and cannot support a

“stigma-plus” claim. Id., 2009 U.S. Dist. LEXIS 82307, at *5 (collecting authority).

       Finally, Tapia cannot point to any fact to show that he was terminated or that he was put

on unpaid disciplinary leave to investigate the claim of discrimination asserted by Cherry, which

is fatal to his “stigma-plus” claim.      Vosburgh, 2019 U.S. Dist. LEXIS 11656, at *22-23

(paid administrative leave is not a termination for purposes of a ”stigma-plus” claim); Neu v.

Corcoran, 869 F.2d 662, 666-67 (2d Cir. 1989) (“The Supreme Court has “strongly suggest[ed]

that defamation, even if it leads to a significant loss of employment opportunities, is not a

deprivation of a liberty interest unless it occurs in the course of dismissal or refusal to rehire the

individual as a government employee or during termination or alteration of some other legal right

or status.”) (discussing Paul, 424 U.S. 693); see also Shirvinski, 673 F.3d at 316 (noting that the

plaintiff’s “procedural due process claim is nothing more than an ordinary defamation action

dressed in constitutional garb”).

       For all of these reasons, the “stigma-plus” claim fails as a matter of law and should be

summarily dismissed.

       D.      BRIXEY AND SIMBLIST ARE ENTITLED TO QUALIFIED IMMUNITY

       As recognized by Judge Hudson as recently as three months ago when he dismissed similar

due process claims made against Virginia State University administrators, “government officials

sued in their personal capacities for violations of federal rights are entitled to qualified immunity

if the right asserted was not clearly established at the time of the violation.” Sheppard v. Visitors
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 24 of 33 PageID# 518



of Va. State Univ., Civil Action No. 3:18-CV-723-HEH, 2019 U.S. Dist. LEXIS 70661, at *16-17

(E.D. Va. Apr. 25, 2019). In resolving claims of qualified immunity, a court must determine (1)

whether the facts, as alleged by the plaintiff, make out a violation of a constitutional right and (2)

whether that right was “clearly established” at the time of the administrators’ alleged

misconduct. Id. Further, a plaintiff must show that the official charged “acted personally in the

deprivation of the plaintiff’s rights . . . the application of respondeat superior has no application

under [§ 1983].” Id. at 16 (quoting Wright v. Collins, 776 F.2d 841, 850 (4th Cir. 1985)). “[I]n

order for an individual to be liable under Section 1983, it must be affirmatively shown that the

official charged acted personally in the deprivation of the plaintiff’s rights.” Garraghty v. Va.

Dep’t of Corrections, 52 F.3d 1274, 1280 (4th Cir. 1995); Vinnedge v. Gibbs, 550 F.2d 926, 928

(4th Cir. 1977). Liability cannot attach if a defendant merely fails to act to prevent a constitutional

deprivation; an active role is essential. Rizzo v. Goode, 423 U.S. 362, 377 (1976).

       For the reasons set forth in the above sections, Brixey and Simblist contend that Tapia has

not and cannot establish that his constitutional rights have been violated. To the extent that any of

Tapia’s claims constitute a close call or that there is no similar prior case to guide their actions,

Tapia cannot establish that Simblist or Brixey knew that it was “beyond debate” that their actions

constituted a violation of Tapia’s constitutional rights. See Doe, 132 F. Supp. 3d at 725 (qualified

immunity applies unless “at the time of the challenged conduct, the contours of the right are

sufficiently clear such that every reasonable official would understand that what he is doing

violates that right – in other words, the legal question must be ‘beyond debate.’”); see also

DeBauche, 191 F.3d at 505 (finding that the VCU president was entitled to qualified immunity in

his individual capacity because “he could not have known at the time that [his alleged] conduct

was constitutionally prohibited.”).
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 25 of 33 PageID# 519



       While it is clear that both Brixey and Simblist are entitled to qualified immunity, it is

helpful to review Tapia’s claims as they relate to each defendant. For example, for liability to

attach to Simblist in his individual capacity, Tapia must demonstrate that Simblist personally

deprived Tapia of an established constitutional right. There is no evidence, however, that Simblist

played any role in the decision to place Tapia on administrative leave. Nor is there any evidence

that Simblist was involved in establishing the terms of Tapia’s administrative leave. Finally, as it

has not been established that liability can attach to one state actor where he only participates in

some of the underlying facts that make up the constitutional claim, including but not limited to the

issue of whether the same state actor must be responsible for both the “stigma” and the “plus,”

there can be no clearly established violation and qualified immunity therefore applies. See Pavel

v. Univ. of Or., No. 18-35287, 2019 U.S. App. LEXIS 15920, at *1-4 (9th Cir. May 29, 2019)

(Whether the same actor must publicize the stigmatizing information and deprive the plaintiff of

his protected property interest has not been clearly established in the law, and as no clearly

established law was violated here, qualified immunity applies). Counts I, II and III all rest in some

way on the issuance of the administrative leave, but as there is no evidence that Simblist was

involved in that decision, Tapia cannot establish that Simblist violated Tapia clearly established

rights. Simblist is according entitled to qualified immunity with respect to the claims in Counts I,

II, and III that have been asserted against him in his individual capacity.

       As for Brixey, there are no facts that demonstrate he played any role or took any action that

placed a “stigma” on Tapia. The most that Tapia can claim is that Brixey received a copy of the

email that Simblist sent on October 26, 2018. It cannot be said that Brixey violated any clearly

established right by receiving an email and as he is therefore entitled to qualified immunity on the

“stigma-plus” claim asserted in Count III.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 26 of 33 PageID# 520



       Likewise, Brixey is entitled to qualified immunity on any remaining parts of Count III, as

Tapia has not and cannot establish that Brixey knew that he was violating Tapia’s clearly

established rights either by placing him on a temporary, paid administrative leave. Further, even

if this Court were to find that Tapia was deprived of a property or liberty interest and did not

receive the minimum amount of due process, it cannot be said Brixey knew at the time that he was

violating Tapia’s clearly established rights. There being no established case law in this Circuit

that would have placed the issue of what legal rights Tapia was due in this instance, Brixey did not

violate any clearly established rights and he is therefore entitled to qualified immunity on Count

III.

       As for Counts I and II, whether or not one agrees with Tapia’s overly expansive reading of

the administrative leave described in Brixey’s November 19, 2018 letter, there is no dispute that

Brixey included in that letter an invitation to call him and discuss the terms or need for that

administrative leave. Furthermore, Brixey was aware that before the ink was dry on that letter,

Tapia, through his counsel, requested and received clarification as to the scope of the

administrative leave. Brixey was also aware that Tapia demanded written confirmation of this

clarification and issued the ultimatum that if this clarification were not provided, Tapia would file

a Motion for a Temporary Restraining Order. Brixey was aware that this written confirmation was

then provided and that no such motion was filed after that deadline expired. Under such facts, it

is clear that when Brixey placed Tapia on paid administrative leave, requiring only that Tapia

refrain from work-related conduct, whether that meant refraining from coming on campus without

permission or engaging in discussions with VCU faculty, staff or student about work-related

issues, Brixey was not violating Tapia’s clearly established rights.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 27 of 33 PageID# 521



       Throughout these proceedings, from the Complaint to the Motion for Preliminary

Injunction, Tapia has characterized his paid administrative leave as a “gag order” and a “ban” and

cited to inapplicable authority addressing challenges imposed by statutes. It is helpful to review

this in context. At issue is not a challenge to a statute prohibiting, for example, commercial free

speech, but rather the legitimate and necessary placement of an employee on a non-disciplinary

leave, with full pay, so that it could address issues critical to the mission of the University, issues

that were not resolved but raised the completion of the EAS Inquiry. To conduct this investigation

and in an effort to calm to an escalating situation that threated the core mission of the University

– education – Brixey directed that the employee temporarily refrain from work-related activity. It

is temporary and paid administrative leave – which has been lifted – about which Tapia complains.

       As the Supreme Court noted in Connick v. Myers, 461 U.S. 138 (1983), “We hold [] that

when a public employee speaks not as a citizen upon matters of public concern, but instead as an

employee upon matters of personal interest, absent the most unusual circumstances, a federal court

is not the appropriate forum in which to review the wisdom of a personnel decision taken by a

public agency allegedly in reaction to the employee’s behavior.” 461 U.S. at 147, cited in Boring

v. Buncombe County Bd. of Education, 136 F.3d 364, 368 (4th Cir. 1998). “A government

employer, no less than a private employer, is entitled to insist upon the legitimate, day-to-day

decisions of the office without fear of reprisals in the form of lawsuits from disgruntled

subordinates who believe that they know better than their superiors how to manage office affairs.”

DiMeglio v. Haines, 45 F.3d 790, 806 (4th Cir. 1995).

       Professor Smolla, when writing as an academic and not as an advocate, addressed the

issue of free speech rights in the university context. Citing the Supreme Court decision in

Pickering v. Board of Education, 391 U.S. 563 (1968), he wrote:
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 28 of 33 PageID# 522



       The State has interests as an employer in regulating the speech of its employees that
       differ significantly from those it possesses in connection with the regulation of
       speech of the citizenry in general.” The task is to calibrate the right accommodation
       between those competing interests, and thereby “arrive at a balance between the
       interests of the teacher, as a citizen, in commenting upon matters of public concern
       and the interest of the State, as an employer, in promoting the efficiency of the
       public services it performs through its employees.

       The Connick/Pickering standard has evolved into a two-step inquiry. When a
       public employee complains that he or she has been discharged in retaliation for the
       exercise of free speech rights, a court first must ask whether the employee was
       speaking “as a citizen” on “a matter of public concern.” If the answer is no, the
       employee loses the case. If the answer is yes, the court proceeds to part 2 of the
       test, in which it weighs the rights of the employee against the government’s
       justification for limiting the speech. The focus of this part tends to be on whether
       the particular government agency is able to demonstrate that the speech at issue in
       some palpable sense disrupts or interferes with the agency’s function.

       The Supreme Court in Garcetti v. Ceballos [547 U.S. 410] (2006) curtailed the free
       speech rights of government employees by narrowing the scope of part 1 of the
       Connick/Pickering test. …The Court in Garcetti held that in determining whether
       the speech at issue is speech “as a citizen on matters of public concern,” the critical
       inquiry is whether the speech of a government employee is speech required by the
       employee’s job—speech that falls within the official duties of the employee as part
       of the job description for the position the employee occupies. If the speech is
       required as part of the job description, the Court held, the employee will be deemed
       to be speaking “as an employee” and not “as a citizen” … [and] will be deemed
       subject to the rules and restrictions established by the government in its capacity as
       an employer, which means an employee can be disciplined or even fired for
       violating the rules established by the employer’s governmental supervisors.”

Smolla, The Constitution Goes to College (2011), 129-30.

       The chapter on Free Speech Rights of Faculty continues, with this quotation from the trial

court ruling granting summary judgment in Cohen v. San Bernadino Valley College, 883 F.Supp.

1407, 1420 (D.D. Cal. 1995):

       The Supreme Court has clearly stated that the public employer must be able to
       achieve its mission and avoid disruption of the workplace. Within the educational
       context, the university’s mission is to effectively educate students, keeping in mind
       students’ varying backgrounds and sensitivities. Furthermore, the university has
       the right to preclude disruption of this educational mission through the creation of
       a hostile learning environment.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 29 of 33 PageID# 523



Id. at 134.

        Professor Smolla noted that the 9th Circuit reversed the trial court, but observed, “If

today’s Supreme Court were to review the decision, there is a strong chance that, given its

ruling in Garcetti v. Ceballos, it would reverse [the Ninth Circuit] and instead adopt the

view of [the trial court].”

Id. at 135.

        Professor Smolla addressed the concept of “public forum law” in his article, Academic

Freedom, Hate Speech, and the Idea of a University, 53 Law and Contemporary Problems, 195,

218 (Summer 1990):

        [T]he nonpublic forum consists of publicly owned facilities that have … never been
        designated for indiscriminate expressive activity by the general public. [T]he First
        Amendment does not guarantee access to property simply because it is owned or
        controlled by the government. The content-based regulation of speech in a
        nonpublic forum is not governed by the strict scrutiny test, but by a “reasonable
        nexus” standard. The government “may reserve the forum for its intended
        purposes, communicative or otherwise, as long as the regulation of speech is
        reasonable and not an effort to suppress expression merely because public officials
        oppose the speaker’s views. Entire classes of speech may thus be excluded from a
        nonpublic forum. Those classes may be identified by content, as long as the
        exclusion is reasonable in light of the purpose of the forum … Control over access
        to a nonpublic forum can be based on subject matter and speaker identify so long
        as the distinctions drawn are reasonable in light of the purpose served by the
        forum.”

        Ironically, it is Professor Smolla’s analysis – and not Advocate Smolla’s colorful

arguments – that is helpful to illustrate the importance of placing the challenged action in the

correct context. Constitutional rules are and must be nuanced, and evaluated with recognition of

the particular circumstances, programs, spaces, and places in which they are being applied. Here,

the challenged action is a dean’s direction that a tenured professor refrain from work-related

activity, while remaining on full pay, without threat of discharge or demotion, and while the

University continues to evaluate issues raised and confront a social media storm that results in
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 30 of 33 PageID# 524



protests and disruption of the academic environment. This is precisely the type of situation that

requires the application of the reasonable nexus standard, which recognizes the university’s

primary objective – the education of students. It does not rise to the level of a constitutional

violation.

        Nor is this is an instance where VCU told Tapia that it would only enforce the prohibitions

of the administrative leave if Tapia engaged in egregious misconduct. United States v. Stevens,

559 U.S. 460 (2010) and Legend Night Club v. Miller, 637 F.3d 291 (4th Cir. 2010), which concern

either a governmental promise to not unreasonably enforce an arguably overbroad statute, or a

claim that a history of limited enforcement is the same as a formal amendment of the statute by

the legislature, are inapplicable. Brixey alone imposed the restrictions of the administrative leave,

and as such had the authority to modify, or lift them (as indeed he did on February 15, 2019), so

there can be no parallel drawn with efforts by prosecutors to provide assurances that laws will not

be enforced in accordance with their terms. Of course, the administrative leave that Brixey

implemented is not a state statute or even a school policy, but rather a non-disciplinary personnel

action directed by a senior administrator to one individual employee.38

        Finally, it is undisputed that Schulte, on behalf of Tapia, requested and was provided the

very clarification that was desired – that the administrative leave only related to work and work-

related conduct and did not prohibit casual, non-business-related contact. Tapia cannot effectively

deny the impact of that clarification, nor can he credibly assert the terms of the temporary, non-

punitive administrative leave, as clarified, constituted even a temporary violation of his First



38
  Furthermore, Tapia requested in his Complaint that the Court instruct Brixey to “immediately lift” the
restrictions included in the administrative leave. Having conceded that Brixey was the very individual
who had the authority to clarify or lift the restrictions which accompanied the administrative leave, Tapia
cannot now contend that Brixey was offering a non-binding “limiting construction.”
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 31 of 33 PageID# 525



Amendment rights, much less that Brixey violated Tapia’s clearly established rights in putting

Tapia on leave under these circumstances.

       While it is not surprising that a civil rights attorney or First Amendment advocate might

find a way to twist the intentions of Brixey’s letter into a “gotcha” type violation, for purposes of

qualified immunity, the standard is far different. And because there is no similar case that would

make it beyond doubt that the administrative leave described herein violated Tapia’s clearly

established rights, Brixey is entitled to qualified immunity on Counts I and II.

                                            CONCLUSION

       Rao, Brixey and Simblist are entitled to Eleventh Amendment immunity on the claims

asserted against them in their official capacities, Brixey and Simblist are entitled to qualified

immunity on the claims asserted against them in their individual capacities, and for the reasons

asserted herein, Counts I, II and III are otherwise without merit and should be dismissed. Further,

as Rao, Brixey and Simblist are asserting claims of immunity and qualified immunity, it is hereby

requested that until these issues be resolved this matter and all pending deadlines be stayed.

       Defendants respectfully request that this Court grant its Motion for Summary Judgment

and dismiss the Complaint with prejudice pursuant to Federal Rule of Civil Procedure 56 and Local

Civil Rule 56, stay these proceedings until a ruling can be made on these issues, and award any

other relief the Court deems appropriate as a matter of law.
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 32 of 33 PageID# 526




Dated: June 21, 2019              Respectfully submitted,

                                  MICHAEL RAO, NOAH SIMBLIST
                                  and SHAWN BRIXEY
                                                 /s/
                                  Kevin D. Holden (VSB No. 30840)
                                  Lindsey A. Strachan (VSB No. 84506)
                                  David E. Nagle (VSB No. 20571)
                                  Jackson Lewis P.C.
                                  701 E. Byrd St., Richmond, VA 23219
                                  P.O. Box 85068, Richmond, VA 23285
                                  Tel: (804) 649-0404
                                  Fax: (804) 649-0403
                                  kevin.holden@jacksonlewis.com
                                  lindsey.strachan@jacksonlewis.com
                                  david.nagle@jacksonlewis.com
Case 3:18-cv-00899-REP Document 32 Filed 06/21/19 Page 33 of 33 PageID# 527



                                 CERTIFICATE OF SERVICE

I hereby certify that on June 21, 2019, I will electronically file the foregoing with the Clerk of
Court using the CM/ECF system which will then send a notification of such filing (NEF) to the
following:

     Blackwell N. Shelley, Jr. (VSB# 28142)               Timothy E. Cupp (VSB No. 23017)
     Tim Schulte (VSB #41881)                             Shelley Cupp Schulte, P.C.
     Shelley Cupp Schulte, P.C.                           1951 Evelyn Byrd Avenue, Suite D
     2020 Monument Avenue, 1st Flr.                       P.O. Box 589
     Richmond, VA 23220                                   Harrisonburg, VA 22803
     Tel: (804) 644-9700                                  Tel: (540) 432-9988
     Fax: (804) 278-9634                                  Fax: (804) 278-9634
     shelley@scs-work.com                                 cupp@scs-work.com
     schulte@scs-work.com

     Rodney A. Smolla (VSB# 32768)
     4601 Concord Pike
     Wilmington, Delaware 19803
     (864) 373-3882
     (804) 278-9634
     rodsmolla@gmail.com




                                                                     /s/
                                                     Kevin D. Holden (VSB No. 30840)
                                                     Lindsey A. Strachan (VSB No. 84506)
                                                     David E. Nagle (VSB No. 20571)
                                                     Jackson Lewis P.C.
                                                     701 E. Byrd St., Richmond, VA 23219
                                                     P.O. Box 85068, Richmond, VA 23285
                                                     Tel: (804) 649-0404
                                                     Fax: (804) 649-0403
                                                     kevin.holden@jacksonlewis.com
                                                     lindsey.strachan@jacksonlewis.com
                                                     david.nagle@jacksonlewis.com

                                                            Counsel for Defendants
